Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
The Applicants’ Amendment to the Claims filed on 03/22/2021 is entered.
Claims 1-11, 14-15, and 26-27 are cancelled.
Claims 12-13, 16-25, and 28-29 are pending.
Claims 19-25 are withdrawn.
Claims 12-13, 16-18, and 28-29 are under examination.
Claims 19-25 remain withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply fled on August 31, 2016.
Priority
This US 14/767,068 filed on 10/21/2015 is a 371 of PCT/JP2013/074107 filed on 09/06/2013.  This application claims foreign priority benefit of JAPAN 2013-026310 filed on 02/14/2013 and JAPAN 2013-143282 filed on 07/09/2013.  The English 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to Amendment
Any objections and rejections made in a previous office action and not repeated in this Office action are withdrawn in view of Applicants’ Amendment to the Claims filed on 03/22/2021.  The applicants’ argument that the combination of Fujii et al in view of Zhang does not render obvious the presently amended claims in view of the new limitation that the “cells do not have a recognition sequence of the exogenous molecule inserted therein” is persuasive. The applicant’s argument regarding unexpected results is unpersuasive for claims 12-13, 16-18, and 28.  The argument is not commensurate with the scope of the embodiment in these claims that achieved such results. 
Claim Objections
Claim 12 is objected to because of the following informalities:  A comma is missing (line 13) following “proteins” in the phrase: “group consisting of proteins”.  
A comma is missing between the terms “proteins” and “DNAs” in the phrase “wherein the exogenous molecule is an exogenous protein-nucleic acid complex, and wherein the molecules interacting therewith are selected from the group consisting of proteins DNAs RNAs. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 16-18, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the interaction of the genomic DNA and molecules interacting therewith" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior requirement in the claim for an interaction of the genomic DNA and molecules interacting therewith.  While the preamble recites an intended use for isolating a specific genomic region while maintaining an interaction of the specific genomic region and molecules interacting therewith, no prior active method step established such interaction.
Additionally, regarding claim 12, the phrase in line 14 which recites: “and other interacting molecules” is indefinite because the Markush group is a listing of a closed set of types of interacting molecules and it is unclear what is encompassed or excluded by the term “other interacting molecules”.
Additionally, regarding claim 13, there is insufficient antecedent basis for the limitation "the interaction of the genomic DNA and molecules interacting therewith" 
Additionally, claim 18 is unclear in reciting the phrase: a gene(s) encoding the exogenous molecule is introduced into the cells to be analyzed for expression of the gene in the cells”.  First, because the exogenous molecule is defined in the claim as a protein-nucleic acid complex, it is unclear how a singular gene would encode such exogenous molecule.  Also, it is unclear what structural feature or method step is intended by the phrase “to be analyzed for expression of the gene in the cells”.  Is the term “a gene(s)” in line 1 of claim 18 intended as the antecedent basis for the term “the gene” in line 3? 
Claims 13, 16-18, and 28-29 are indefinite because they depend upon claim 12 and are not remedial.

Claims 12-13, 16-18, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
The claimed method requires the critically essential element of an exogenous protein-nucleic acid complex having the functional property of specific binding to an endogenous DNA sequence in the genomic DNA of a cell, where the cells do not have a recognition sequence of the exogenous protein-nucleic acid complex inserted therein, and which also has the property (see step 3) to form a complex with a molecule, while bound to the genomic DNA fragment, specifically binds to the protein-nucleic acid complex.  However, the specification provides only one example of a type of protein-nucleic acid complex which is functional for the present method.  This specific protein-nucleic acid complex is a Cas9 D10A mutant-gRNA complex.  Although claim 28 recites that the exogenous protein-nucleic acid complex is “CRISPR system”, neither the instant specification nor the state of the art show a species of a CRISPR system other than a dCas9-gRNA complex having the required functional properties of the present claims.  One of ordinary skill in the art before the time of the presently claimed invention would not be able to envision whether a given protein-nucleic acid complex, including a given CRISPR system, would possess the required functional properties without performing trial and error experimentation.  The applicants’ only show possession of the Cas9 D10A mutant-gRNA complex example as shown in Example 3 and as referred to in the Fujii Declaration.  Note that the specification describes TAL as a type of DNA-binding protein but not as part of a protein-nucleic acid complex.  The unpredictable nature of protein-nucleic acid complexes in cells is shown in the Carroll reference entitled “A CRISPR Approach to Gene Targeting; Mol Ther 2012 September 4, vol 20, 
Further, the state of the art is shown in the inventors own work in Fujita & Fujii (2013; of record) and discloses the present invention but solely using an exogenous protein-nucleic acid complex which is an inactive Cas9 protein and a guide RNA (see instant claim 29; Figure 3, Fujii Declaration; Fujita & Fujii (2013, of record)).
Thus, while showing possession for the embodiment of instant claim 29, the applicants fail to have shown possession of the genus of their isolation method using any other species of a protein-nucleic acid complex as presently claimed.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658